Citation Nr: 0932026	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-19 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent, prior to January 21, 2009, for bilateral hearing 
loss.

2.  Entitlement to a disability rating in excess of 30 
percent, from January 21, 2009, for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Cleveland, 
Ohio Department of Veterans' Affairs (VA) Regional Office 
(RO), wherein the RO assigned a disability rating of 20 
percent for bilateral hearing loss, effective October 20, 
2005, the date of the Veteran's claim for an increased 
rating.  Thereafter, in a March 2009 Supplemental Statement 
of the Case, the Veteran was assigned a disability rating of 
30 percent for bilateral hearing loss, effective January 21, 
2009.  


FINDINGS OF FACT

1.  The competent medical evidence prior to January 21, 2009, 
reveals the Veteran has Level VII hearing in the right ear 
and Level III hearing in the left ear.

2.  The competent medical evidence from January 21, 2009, 
reveals the Veteran has Level VI hearing in the right ear and 
Level VII hearing in the left ear.


CONCLUSIONS OF LAW

1.  The requirements for a disability rating in excess of 20 
percent, prior to January 21, 2009, for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100, 4.86 (2008).

2.  The requirements for a disability rating in excess of 30 
percent, from January 21, 2009, for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the March 2006 rating decision, he was 
provided notice of the VCAA in December 2005.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in August 
2006, pertaining to the downstream disability rating and 
effective date elements of his claim, and was furnished a 
Statement of the Case in May 2007, with subsequent re-
adjudication in a March 2009 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Veteran received adequate Vazquez-
Flores notice in August 2008.  Specifically, this notice 
letter informed the Veteran of how VA determined the 
disability rating and the letter specified examples of 
evidence that the Veteran should submit to show such 
worsening, including statements from employers regarding how 
his disability affects his ability to work, and statements 
from people who have witnessed how his disability symptoms 
affect him (presumably in daily life).  The August 2008 
letter also explained the assignment of disability ratings 
based upon the diagnostic codes found in 38 C.F.R., Part 4.  
Finally, the letter provided examples of the types of medical 
and lay evidence that the Veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran, his wife and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2008).

Effective June 10, 1999, pertinent regulatory changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

In statements presented throughout the duration of the 
appeal, the Veteran has maintained that his bilateral hearing 
loss is worse than the disability ratings assigned, to 
include the 20 percent disability rating prior to January 21, 
2009 and the 30 percent disability rating from January 21, 
2009, and it continued to get worse all the time.  He also 
reported that he could not stand to be around people and any 
type of noise.  For the reasons set forth below, the Board 
finds that the evidence of record does not support the 
assignment of a disability rating in excess of 20 percent, 
prior to January 21, 2009, and a disability rating in excess 
of 30 percent, from January 21, 2009, for bilateral hearing 
loss.

In January 2006 and August 2006 lay statements, the Veteran's 
wife contended that the Veteran damaged his ears in service 
which resulted in his current hearing loss and ringing in the 
ears.  She reported that the Veteran has had problems for 51 
years in applying for a job where he could not hear enough to 
pass the test and instead he took a job cleaning machines at 
night.  She also stated that subsequently, when the company 
he employed with was bought out, he could not hear well 
enough to learn the new job at that company and retired as a 
result.

In a January 2006 VA examination, the Veteran complained of 
an increase in his service-connected bilateral hearing loss 
and reported that most situations caused the greatest 
difficulty for his hearing loss, especially without hearing 
aids.  Audiometric testing revealed that the hearing 
threshold levels in decibels in the right ear were 45, 60, 
80, 90 and 95 at 1000, 2000, 3000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 40, 50, 80, 90 
and 95, respectively.  The average puretone threshold was 
81.25 decibels for the right ear and 78.75 in the left.  
Maryland CNC speech recognition score was 86 percent in the 
right ear and 88 percent in the left.  The examiner noted 
that test results indicated long standing sensorineural 
hearing loss with no sign of conductive component.  The 
Veteran was diagnosed with mild low frequency to profound 
high frequency bilateral sensorineural hearing gloss with 
word recognition scores consistent with degree of hearing 
loss.

VA outpatient treatment reports from April 2003 to July 2007 
reflect that the Veteran underwent audiometric testing in 
June 2006.  The results of this testing were not reported in 
these treatment reports and the VA audiologist at this time 
noted that the audiologic evaluation revealed bilateral 
moderate to severe sensorineural hearing impairment.  The 
Veteran was also issued hearing aids in June 2006.  In 
November 2006, the Veteran was seen for a hearing aid fitting 
and was diagnosed with hearing loss.  At this time, the VA 
audiology technician recommended that the Veteran be referred 
for an audiologic evaluation in four years or the Veteran 
would request an appointment sooner if needed for a hearing 
aid follow-up.

In a January 2009 VA examination, the Veteran complained of 
an increase in his service-connected hearing loss and 
reported that his situation of greatest difficulty was 
difficulty hearing in background noise.  Audiometric testing 
revealed that the hearing threshold levels in decibels in the 
right ear were 45, 50, 80, 90 and 90 at 1000, 2000, 3000 and 
4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 35, 
50, 75, 90 and 90, respectively.  The average puretone 
threshold was 77.5 decibels for the right ear and 76.25 in 
the left.  Maryland CNC speech recognition score was 72 
percent in the right ear and 64 percent in the left.  The 
Veteran was diagnosed with bilateral sensorineural hearing 
loss, with word recognition scores not inconsistent with type 
of degree of hearing loss.  The examiner noted that the 
Veteran's hearing loss had significant effects on his 
occupation and the impact on occupational activities included 
hearing difficulty.

A disability rating in excess of 20 percent prior to January 
21, 2009 for bilateral hearing loss

The audiometric findings prior to January 21, 2009 represent 
an exceptional pattern of hearing loss in the right ear only.  
See 38 C.F.R. § 4.86(a).  So, the right ear must be evaluated 
under Table VI or VIa, whichever results in the higher 
numeral.  Applying the findings from the January 2006 VA 
examination to Table VI and Table VIa in 38 C.F.R. § 4.85 
yields a finding of Level VII hearing loss in the right ear 
and Level III hearing loss in the left ear.  An application 
of these hearing loss levels into Table VII (in 38 C.F.R. § 
4.85), yields a 20 percent disability rating for the 
Veteran's bilateral hearing loss, prior to January 21, 2009.  
See 38 C.F.R. § 4.85.

Thus, the evidence of record fails to show that the Veteran's 
bilateral hearing loss, warrants a disability rating in 
excess of 20 percent, prior to January 21, 2009.

A disability rating in excess of 30 percent from January 21, 
2009, for bilateral hearing loss

The audiometric findings in both ears do not represent an 
exceptional pattern of hearing loss.  See 38 C.F.R. § 
4.86(a).  So, both ears must be evaluated under 38 C.F.R. 
§ 4.85, Table VI.  Applying the findings from the January 
2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a 
finding of Level VI hearing loss in the right ear and Level 
VII hearing loss in the left ear.  An application of all of 
these hearing loss levels into Table VII (in 38 C.F.R. § 
4.85), yields a 30 percent disability rating for the 
Veteran's bilateral hearing loss, from January 21, 2009.  See 
38 C.F.R. § 4.85.

Thus, the evidence of record fails to show that the Veteran's 
bilateral hearing loss, warrants a disability rating in 
excess of 30 percent, from January 21, 2009.

Conclusion

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 20 percent, utilizing the 
provisions of 38 C.F.R. § 4.7, is not appropriate at any time 
prior to January 21, 2009 and the assignment of a disability 
rating higher than 30 percent, utilizing the provisions of 38 
C.F.R. § 4.7, is not appropriate at any time from January 21, 
2009.  The Veteran's January 2006 audiological test results 
clearly fall within the parameters for a 20 percent rating, 
but no more.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2008).  
Similarly, the Veteran's January 2009 audiological test 
results clearly fall within the parameters for a 30 percent 
rating, but no more.  Id.

With regard to the VA examinations, the Board finds that 
these examinations were adequate as they addressed the 
Veteran's claims that his hearing loss had worsened and 
caused hearing difficulty in his occupation and many other 
situations and objective findings were made in the form of 
audiometric testing.  Therefore any inadequacies of the VA 
examinations are not prejudicial to the Veteran's claim for 
an increased rating.  See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  Moreover, the Board notes that the VA examiners 
considered the Veteran's complaints of difficulty hearing in 
background noise and with most situations as well as the 
reported impact on his occupation in conjunction with the 
findings from a physical and audiological examination of the 
ears in formulating a diagnosis of bilateral sensorineural 
hearing loss with word recognition scores found to be 
consistent with the type and degree of hearing loss.  See Id.  

The Board recognizes the Veteran's apparent dissatisfaction 
with the disability rating assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the Veteran's audiological examinations.  
See Lendenmann, 3 Vet. App. at 349.  In this regard, the 
Board exercises no discretion, and simply must apply the test 
score numbers to the relevant Tables.  See 38 C.F.R. § 
4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted 
above, the Board lacks the authority to operate outside the 
bounds of applicable regulatory provisions, including the 
guidelines for the assignment of disability ratings set forth 
in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

While the Board empathizes with the Veteran's impairment, and 
does not dispute the fact that he has a bilateral hearing 
loss disability, the Board must conclude, based on the 
results of mandatory auditory tests and the mechanical 
application of relevant regulations by which the Board is 
bound, that the level of his disability does not rise to a 
rating higher than 20 percent at any time prior to January 
21, 2009 and the level of his disability does not rise to a 
rating higher than 30 percent at any time from January 21, 
2009.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101(a).



Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's bilateral hearing loss presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the Veteran's bilateral hearing loss.  While the 
Board notes the lay statements from the Veteran's wife that 
he was unable to pass a job test and had to resort to a 
different employment and that he could not hear well enough 
to learn a job at the new company which bought out his old 
company, this does not reflect marked interference with any 
employment that he was able to maintain for a period of time.  
These statements refer to the Veteran's ability to obtain 
certain jobs and not the marked interference with the 
employment he was able to maintain.  Moreover, while the 
January 2009 VA examiner noted that the Veteran's hearing 
loss caused significant effects on his occupation in the form 
of hearing difficulty, this does not refer to any marked 
interference with employment due solely to the Veteran's 
bilateral hearing loss.  As a result, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent, prior to January 
21, 2009 for bilateral hearing loss, is denied.

A disability rating in excess of 30 percent, from January 21, 
2009, for bilateral hearing loss, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


